Title: From John Adams to Peter Boylston Adams, 5 May 1803
From: Adams, John
To: Adams, Peter Boylston



My Dear Brother
Quincy May 5th 1803

For very particular reasons which it is not at present necessary to explain, I request you to invite mr James Brackett and Captain John Hall to go with you, and take a view of the following parcels of Land Real estate, and give me Your judgments in writing of the present value of them. viz
The House and Land which were my Fathers which I bought of you, With the Buildings now on the premisses, together with the addition I have made to the lands by purchase from the estate of our uncle Ebenezar Adams—The  House and land on which I lived being ten acres.
The House and Land on which I bought of mr William Veasie—The Meadow of Six acres purchased of Col Josiah Quincy—The place which was formerly deacon Belchers, twenty four acres by estimation—The land I purchased of Lt Nathaniel Belcher. The four acres I bought of the Executrix, of Dr Elisha Savil. The pasture of Nine acres on the left hand of plymouth road. The pasture which was my Fathers twelve acres, with what I bought of John Curtis. Eighteen acres, all lying between the plymouth and the Bridgewater Roads. The pasture called Athertons pasture which I bought of Elijah Belcher. The House and Barn and Land formerly Ensign Thomas Thayers which I bought of Elkanah Thayer—and two of the Grand Children (Haydens) of Ensign Thayers—The two pastures, one of which I bought of the Town, and the other of the Heirs of ensign Thomas Thayer. Three woodlotts one of fourteen acres in which hemlock swamp lies—The other of 15 acres adjoining to it, & the other of 15 acres bought of Elkanah Thayer—The pasture of Seventeen acres called Faxons pasture bought of Elkanah Thayer, with 12 acres adjoining bought of Soloman Thayer—Five acres of Salt Marsh bought with Mr Balands place—and the penny ferry Marsh two acres & half—
I wish to have each of these Articles apprized Seperately. I shall esteem myself under obligation to you and the other Gentlemen for the trouble you will have in this buisness and I will chearfully pay what ever you think reasonable—I am / with Great regard

John Adams